DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-11 are allowed. 
	The present invention is directed to a color adjustment technique in a printer that prints digital image data. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus comprising: 
a first determination unit configured to determine, based on reading results of a color of a printed material in which a predetermined density pattern is formed by a first image forming apparatus, whether the printed material is formed in color or monochrome; and 
a second determination unit configured to determine, based on a color characteristic of the first image forming apparatus derived based on the reading results and a color characteristic of a second image forming apparatus, color conversion parameters for reproducing the color characteristic of the first image forming apparatus in the second image forming apparatus, wherein 
the second determination unit determines the color conversion parameters for color printing in a case where the printed material is determined that formed in color by the first determination unit or determines the color conversion parameters for monochrome printing in a case where the printed material is determined that formed in monochrome by the first determination unit.

The closest prior art, Ogatsu et al. (US 7,199,900 B2) in view of Shibuya (US 8,559,078 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Ogatsu et al. (US 7,199,900 B2) color conversion coefficient preparation and color conversion image processing and in particular to color conversion image processing for converting a first n-color separation color signal containing black into a second n-color separation signal containing black, a preparation apparatus and method of color conversion coefficients used at the color conversion image processing time, a storage medium storing a program for executing such processing or color conversion coefficients, and a color conversion system for performing such processing.
	Shibuya (US 8,559,078 B2) discloses a colorimetric chart, and a color reproduction estimating device.
However, Ogatsu et al. (US 7,199,900 B2) in view of Shibuya (US 8,559,078 B2) do not specifically disclose “the second determination unit determines the color conversion parameters for color printing in a case where the printed material is determined that formed in color by the first determination unit or determines the color conversion parameters for monochrome printing in a case where the printed material is determined that formed in monochrome by the first determination unit”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

 	Independent claims 10 and 11 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 11 found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672